Case 4:18-cv-13583-MFL-EAS ECF No. 20, PageID.730 Filed 03/16/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MAX 1985, LLC

       Plaintiff,                                 Case No. 18-cv-13583
                                                  Hon. Matthew F. Leitman
v.

CITY OF ROMULUS,

     Defendant.
__________________________________________________________________/

           ORDER TERMINATING DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT (ECF No. 11) WITHOUT PREJUDICE

       On November 11, 2019, Defendant City of Romulus filed a motion for

summary judgment in this action. (See Mot., ECF No. 11.) The Court has now been

informed that the parties have reached a settlement to their dispute. Accordingly,

the Court TERMINATES the City of Romulus’ motion AS MOOT AND

WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: March 16, 2021




                                        1
Case 4:18-cv-13583-MFL-EAS ECF No. 20, PageID.731 Filed 03/16/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 16, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
